 LOUISVILLE CONTAINER CORPORATION81true that this unit was established without Board sanction,7 I am notprepared to concede that the majority's decision here involves no af-firmative action on its part.Rather I believe that the majority byputting its stamp of approval on this type of unit is accomplishing in-directly what Congress has specifically forbidden it to do directly.Section 9 (b) (3) of the amended Act provides : "That the Board shallnot ... decide that any unit is appropriate for such purposes [collectivebargaining] if it includes, together with other employees, any indi-vidual employed as a guard...."Historically, the Board's contractbar rule has assumed that the union protected for a reasonable periodin itsbargaining relationship was representing an appropriate unit or,at least,one not clearly inappropriate."Even though the majority hasmade no formal unit finding in this case, it has approved continued bar-gaining by the Intervenor and Employer for a unit including guardstogether with other employees.This is exactly the kind of unit thatCongress, it seems to me, intended to eliminate from national collectivebargaining by the language contained in Section.9 (b) (3).To say,as the majority does, that the Board should interpret this section asapplicable only to units initially established by it and as inapplicable,at leastpolicy-wise, to units coming under Board scrutiny seems to meto thwart the clearly expressed purpose of Congress.For it is ap-parent that Congress directed this prohibition at the Board alonesimply because it is the Board which is entrusted with the exclusivefunction of defining appropriate units.Consistent with the Board'sestablished policy,9 I believe it to be the Board's duty to encouragelabor contracts in accord with the policies of the amended Act and todiscourage by everymeansin its power, including the Board's dis-cretionary contract bar rule, those contracts that are directly contraryto such policies.I would therefore find that the contract in this caseis noteffectiveas a bar to a presentdirection of an election.'As indicatedsupra, aconsent election immediately preceded the execution of the instantcontract.It is noteworthy that the unit set out in that election,conducted under Boardauspices,specifically excluded guards from the appropriate unit.Apparently,the inclu-sion of guards in the contract unit was in flagrant disregard of the unit previously approvedby the Board'sRegional Director.8Savannah Electric and Power Company,48 NLRB 33.9C. Hager & Sons Hinge Manufacturing Company,80 NLRB 163.LOUISVILLECONTAINERCORPORATIONandUNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA(UE).Case No.9-CA-411.May 13,1952Decision and OrderOn November 2, 1951, Trial Examiner Lee J. Best issued his Inter-mediate Report in this case, finding that the Respondent had engaged99 NLRB. No. 10. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and was engaging in certain unfair labor practices in violation ofSections 8 (a) (1) and (5) of tle,Act and recommending that-it ceaseand desist therefrom and take certain affirmative action, as set forthin the copy of the Intermediate Report attached hereto.Thereafterthe Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the,hearing and finds that,no. prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications :1.We agree with the Trial Examiner's finding that the Respondenthas refused to recognize and bargain with the Union within the mean-ing of Section 8 (a) (5).However, we disagree with the TrialExaminer's findings that the refusal took place oil and after April 13,1951.We date the violation from on and after April 4, 1951.As more fully set forth in the Intermediate Report, the Unic nrepresented a majority of the employees in the appropriate unit onApril 3, 1951, when Wright, a field organizer of the Union, telephonedDorsey, resident manager of Respondent's plant, and informed himthat he had been designated to represent the employees.Dorseyreferred Wright to Attorney Charles Ruzica in Baltimore, Maryland.Wright thereafter addressed a letter to Dorsey dated April 3, 1951,which was received by Dorsey on April 4, 1951. This letter confirmedthe telephone conversation of April 3 with Dorsey and stated that the"Union stands ready to negotiate a written agreement with [theRespondent] at a time and place that is most convenient to [Re-spondent]."Whether or not the oral statements of April 3 constitutea clear request to bargain, there can be no doubt that the letter receivedon April 4 was such a request.Respondent made no reply to thisletter.On April 5,1951, the Union filed a representation petition withthe Board, of which the Respondent was notified on April 6, 1951.A1Pursuant to the provisions of Section3 (b) of the Act,as amended,the Board hasdelegated its powers in connection with this case to a three-member panel[ChairmanHerzog andMembers Stylesand Peterson].2The TilalExaminer rejected the Respondent's offer of "Hearings Before the Com-mittee onUn-AmericanActivities,House of Representatives,81st Congress,First Session"and refused to permit interrogation directed to the validity of the affidavits actually filedby the charging union under Section 9(h) of the Act.He also denied the Respond-.ent'smotions to dismiss the complaint on, the ground that allegedly perjured affidavits donot constitute compliance with Section 9'(h), without which the Board has no jurisdictionto proceed.We have heretofore refused to go behind the affidavits filed under the provi-sions of 9(h), pointing out that neither the statute itself nor its legislative historyauthorizes the Board to investigate the authenticity or truth of the affidavits whichhave been filed.These are matters for the Department of Justice.Stationers Corporation,96 NLRB 196, and cases cited therein.Accordingly,we find no merit in any of theRespondent's exceptions concerning alleged perjury in relation to the affidavits filed underSection 9 (h). LOUISVILLE CONTAINER CO1 PORATION83conference between the parties and the Board was scheduled for April23 or 24, 1951,at which time the parties tentatively agreed to disposeof the petition by a consent election.However, beginning on April13, the Respondent,as detailed in the Intermediate Report,engagedin acts of interference and coercionwhichwould have made a freeelection impossible.'We believe that the unfair labor practices, be-cause of their nature and timing, color the Respondent's intent onApril 4.They indicatethe real reason for the failure to reply to theUnion's letter was to gain time within which to undermine, the Union'ssupport, and that the Respondent,in fact, never intended to bargainwith the Union.Accordingly,while we agree that on and after April13, by dealing individually with its employees and unilaterally grant-ing wage increases,the Respondent independently violated Section 8(a) (5), wefind that its initial refusal to bargain occurred on April 4.4OrderUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Louisville Con-tailier Corporation,and its officers,agents, and successors,shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Electrical Radio& MachineWorkers of America. (UE), as the exclusive representativeof all its employees in the unit found appropriate in the IntermediateReport, with respect to rates of pay,wages, hours of employment, andother conditions of employment.(b) Interrogating its employees concerning their union sympathiesand affiliations; granting unilateral wage increases for the purposeof bypassing and undermining the duly authorized representative ofits employees;circulating written statements to poll the desires of its3Thus,on April 13,Vice ]'resident Morrison assembled employees during working hoursfor a general meeting at which he(1) interrogated employees on why they felt theywanted a union,(2) promised a wage increase in answer to employee explanations of theaspects of their employment which prompted their interest in a Union,(3)granted ageneral wage increase without consulting the Union(N L R B v Falk Corp.,308 U. S.453, 460-461,MedoPhotoCorp.vN L R B,321 U. S 678,685-686) ; and (4)assuredemployees that the Respondent would do more for the employees as individuals than itwould do for them through the Union(N L R B. v Beatrice Foods,183 F. 2d 726 (C. A10), enfg. 84 NLRB 493)On or about April 23,each of the employees was summoned to an individual interviewwith Morrison,wherein he questioned each employee concerning his or her attitude towardthe union,reported that he had heard that some of the girls felt they had been highpressured into signing up for the union and indicated that he was going to "fix a paperfor'tlieib to;sign."Morrison gave a petition prepared by Respondent's secretary-stenog-rapher to the last employee interviewed,with Instructions to circulate it among the others.4 SeeJoy SilkMills v.N.L. R. B ,185 F. 2d 732(C. A. D. C.),cert. den. 341 U. S. 914,enfg.85 NLRB 1263;Sam Zall,an indiaidual doing business as Sam Zall MillingCo., 94NLRB 1749;Charles R.Krimm Lumber Company and Northern Pine Corporation,97NLRB 1574 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees on the question of representation by any labor organization;and promising benefits to discourage self-organization.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right of self-organization, to formlabor organizations, to join or assist United Electrical, Radio & Ma-chine Workers of America (UE), or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining, or other mutual aid or protection or to refrain from anyor all such activities, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with United Electrical,Radio & Machine Workers of America (UE), as the exclusive bargain-ing agent of all its employees in the bargaining unit described hereinwith respect to rates of pay, wages, hours of employment, and otherconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its plant in Louisville, Kentucky, copies of the noticeattached to the Intermediate Report marked "Appendix A." 5Copiesof said notice to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by Respondent's representative,be posted by Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Ninth Region (Cincinnati,Ohio) in writing, within ten (10) days from the date of this Orderwhat steps Respondent has taken to comply therewith.Intermediate ReportSTATEMENTOF THE CASEBy reason of a charge filed on April 25, 1951,and a first amended charge filedon May 24, 1931,by United Electrical,Radio&Machine Workers of America(UE'), herein called the Union, the General Counsel of the National Labor Rela-tions Board'by the Regional Director for the Ninth Region(Cincinnati, Ohio)issued a complaint dated June 28, 1951, against Louisville Container Corporation,B This notice,however,shall be, and it hereby Is, amended by striking from line 3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe words "A Decision and Order." In the event that this Order is enforced by a decreeof the United States Court of Appeals, there shall be substituted for the words "Pursuantto a Decision and Order"the words "Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order."1Herein separately designated as the General Counsel and the Board. LOUISVILLE CONTAINERCORPORATION85hereincalled the Respondent, alleging that Respondent had engaged in and wasengagingin unfair labor practices affecting commerce within the meaning ofSection8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelationsAct, as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices the complaint, as amended, allegesin substance that: (1) The Respondent on and after April 3, 1951, interferedwith, restrained, and coerced its employees in the exercise of the rights guar-anteedin Section 7 of the Act by (a) interrogation concerning their union mem-bership,sympathies, and activities; (b) promising that it would grant morebenefitsto its employees individually than it would grant to the Union; (c)promisingwage increases as an inducement to resign from the Union; (d)granting wage increases in derogation of the Union's status as exclusive bar-gainingrepresentative of its employees; and (e) preparing and causing to becirculated among its employees a poll or petition denoting that they did notdesirerepresentationby any labor organization.The complaint alsoalleges that the Respondent on and after April 3, 1951, failed and refused tobargain collectively in good faith with the Union as the exclusive representativeof its employees in the appropriate unit in violation of Section 8 (a) (5) of theAct.Copies of the charge, the first amended charge, the complaint, and the amendedcomplaint wereduly served on all parties concerned.Prior to a hearing the Respondent filed motions for a bill of particulars ;whereupon the General Counsel was required to furnish Respondent with in-formationas to the names of its officers and agents, together with places anddates, engagedin the conduct alleged and complained of in each and everysubparagraphof paragraph 7 of the complaint.Motionof the Respondent was denied to require the Board to produce forinspection,copying, and photographing, all affidavits filed or purporting to havebeen filed pursuantto Section 9 (h) of the Act by any and all officers or anyoneclaimingor purporting to be an officer of United Electrical, Radio & MachineWorkers of America (UE).The Respondent filed ananswer denying that it was engaged in commercewithin the meaningof the Act and that it had engaged in any unfair labor prac-tices.As an affirmative defense it alleged that the complaint was insufficientin law. uponthe face thereof in that it failed to set forth facts sufficient toconstitute a violation of any provision of the Act.Motion to dismiss the com-plaint onsaidgrounds was denied.Pursuantto notice to all parties, a hearing was conducted before the under-signed Trial Examiner,duly designated by the Chief TrialExaminer,at Louis-ville,Kentucky, on September 10, 11, 12, and 13, 1051. The General Counseland theRespondent were represented by counsel and participated in the hearing.A representative of the Union was present. Full opportunity to be heard, toexamine and cross-examinewitnesses, and to introduce evidence bearing uponthe issueswas afforded to all parties.When the General Counsel rested hiscase andat the conclusion of all the evidence, the Trial Examiner overruledRespondent'smotionto dismiss the complaint in its entirety, but reserved hisruling onthe question of jurisdiction and refusal to bargain. For reasons herein-after discussed the motion to dismiss is now denied in toto.At the conclusion of the hearing a motion to conform the pleadings to theproof as to formal matters was granted without objection. Extended oral argu-ment by counsel for all parties appears in the record.All parties were advisedof their right to file written briefs and proposed findings of fact and conclusionsof law.Written briefs filed by the General Counsel and the Respondent havebeengiven due consideration.215233-53-7 86DECISIONSOF NATIONAL LABORRELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESSOF RESPONDENTLouisville Container Corporation is a corporation organizedand existing underand by virtue of the laws of the State of Kentucky, having its principal officeand place of business at Louisville, Kentucky, where it is engaged inthe manu-factureand saleof cardboardcontainers.During the calendar year 1950, the Respondent made directshipments ofmerchandise to customers outside the State of Kentucky valued at $14,540 36,which amount constitutes 58.1 percent of the minimum requirements establishedby the Board for the assertion of jurisdiction based upon "direct outflow" ininterstate commerce:2 In the same period it purchased directly from vendorsoutside the State materials and supplies valued at $41,076.56, constituting 8.2percent of the minimum jurisdictional requirements based upon "direct inflow"in interstate commerce.'Within the same period it furnished containers valuedat $49,037.31 necessary to the operation of local enterprises engaged in process-ing, packing, distributing, handling, transporting, and selling goods having avalue of $25,000 per year and destined for shipment out of the State. Theseintrastate shipments constitute 98.7 percent of the minimum jurisdictional re-quirements based upon "indirect outflow" in interstate commerce.' It is notnecessary to show that the materials furnished became an integral part''ofshipments forwarded outside the State'The Respondent's inflow and outflow of materials, when considered in ratioto the respective minimum inflow and outflow requirements, are together equiva-lent to theminimumrequirement in either of the foregoing categories, and atotal of the percentages amounts to 165 percent of the combined jurisdictionalrequirements to establish the Board's jurisdiction for the period in question.From a consideration of Respondent's business for the first 6 months of theyear 1951, it is established by the evidence that the total percentages of inflowand outflow of materials in the same categories amounted to 127.7 percentof the minimum jurisdictional requirements. It is therefore concluded thatthe Respondent is engaged in commerce within the meaning of the Act, andit is clear that the Board will exercise jurisdiction in this case.6II.THE LABORORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America (UE) is a labororganization within the meaning of the Act, admitting to membership employeesof the Respondent.At the hearing the Respondent challenged the jurisdiction of the Board andfiled a written motion to dismiss the complaint for failure to allege that theUnion has complied with the provisions of Section 9 (f), (g), and (h) of the Act.Taking judicial notice of the administrative determination of the Board priorto issuance of the complaint that the Union was in compliance with Section' 9(f), (g), and (h) of the Act, and having since personally verified 'that, fact2 Stanislaus Implement et Hardware Co., Ltd.,91 NLRB 618.3Federal Dairy Co , Inc ,91 NLRB 638.4Hollow Tree Lumber Co.,91 NLRB 635.'Hart Concrete Products Co.,94 NLRB 1565.6 The Rutledge Paper Products Co.,91 NLRB 625. LOUISVILLE CONTAINER CORPORATION8by reference to the Board's files, the Trial Examiner denied the motion to dis-miW-.' 'The'records of compliance maintained by the affidavit compliance branchof the Board show that the charging union, United Electrical, Radio & MachineWorkers of America (UE) came into compliance on October 20, 1949, and sincethat date has maintained continuous compliance,and was therefore in fullcompliance at the time the complaint was issued by the General Counsel onJune28, 1951.III.THE UNFAIR LABOR PRACTICES1.Background eventsOn or about February 1, 1951, Arthur Morris of Baltimore, Maryland, andassociated investors, acquired control of Louisville Container Corporation, andinstalled a new management.Morris became president of the corporation andJames M. Morrison, was designated as active vice president and general managerof the plant in Louisville, Kentucky.Paul M. Dorsey was employed as resi-dent manager, and Raymond E. Wittenauer was retained as plant superintendent.During the latter part of February1951,Vice-President Morrison called ameeting of the 19 or 20 employees, mostly women, and explained to them thatthe corporation had lost money in past operations, but that he intended to ex-pand and bring in new machinery and other improvements to build up produc-tion and sales with the hope of making it a profitable enterprise.He agreed toinstall a group insurance plan for the benefit of employees,and mentioned thefact that at other plants of his associates vacations with pay were granted,but that he would be unable to grant such benefits to the employees at Louisvillefor the present.The meeting was opened for discussion,and the employees pro-posed a change in working hours and other benefits for the workers which werenot acted upon at that time. Sometime later the women employees submitted apetitionfor a change in working hours, and the Respondent agreed to try it.There were also inquiries with respect to wage increases.On April 2 and 3, 1951, a substantial majority (14) of the Respondent's em-ployees joined the Union.Thereupon, Field Organizer Charles Wright, notifiedResident Manager Paul W. Dorsey that the Union had been designated as theexclusive representative of its employees for the purpose of collective bargain-ing; and requested that the Respondent bargain with the Union.Mr. DorseyreferredWright to Charles Ruzica, chief counsel of the Respondent,Baltimore,Maryland,as Respondent's representative to handle labor matters.On the sameday, April 3, 1951, Charles Wright addressed a letter to theRespondent, asfollows :This is to confirm our telephone conversation of April 3, 1951 at whichtime you were informed that the United Electrical,Radio and MachineWorkers of America, FE-UE has been designated by your employees to rep-resent them in collective bargaining with your Company.Please be advisedthat your Union stands ready to negotiate a written labor agreement withyour Company at a time and place that is most convenient to yourself.Upon receipt of the foregoing letter on April 4,1951,Resident Manager PaulW. Dorsey, called Vice-President James M. Morrison,inNashville, Tennessee,and sent copies of the letter to Morrison and Chief Counsel Ruzica.Morrisontalked with President Arthur Morris over the telephone concerning the matter,and was instructed to handle it through Chief Counsel Ruzica.9Hibriten Chair Co., Inc,95 NLRB 1284. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 5, 1951, the Union filed a petition with the Regional Office of theBoard, in Cincinnati, Ohio, for an election under the provisions of Section 9 ofthe Act.Copy of the petition was received by Resident Manager Dorsey in Louis-ville on April 6 or 7, 1951, who immediately notified Vice-President Morrison bytelephone.Morrison was also called by Chief Counsel Ruzica and instructedto let Attorney Edward A. Dodd, of Louisville, Kentucky, handle the case.Noreply was made to the written request of Field Organizer Charles Wright tobargain with the Union.2.The appropriate unitThe complaint herein alleges that all production and maintenance employeesof the Respondent, excepting all office and clerical employees, and all guards,professional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.Within the plant operated by the Respondent,having not more than 20 employees with no specialized crafts or skills involved,itwould be difficult to visualize a more cohesive group for the purposes of col-lective bargaining than plant-wide production and maintenance employees.Fromall the evidence and customary practices and procedures of the Board, I there-fore find the appropriate unit to be as alleged in the complaint.The record shows that a clear majority of Respondent's employees in theappropriate unit joined the Union on April 3, 1951, and designateditas theirexclusive representative to negotiate and conclude all agreements as to hoursof labor,wages, andall other conditions of employment.The majority statusthus established has not been legally dissipated, and I therefore find that onApril 3, 1951, and at all times thereafter pertinent to this case, the Union wasand is the exclusive representative of Respondent's employees in the appropriateunit for the purposes of collective bargaining.No rights were waived by filinga petition for certification as such representative with the Board.3., Interference,restraint,and coercion;refusal to bargainDuring working hours on or about April 13, 1951, Vice-President James M.Morrison assembled Respondent's employees in the plant, and inquired whythey wanted a union.He stated that if the employees wanted a union theyshould get a CIO box-paper union, and said that the FE (predecessor of theUnion) was a communist union and was thrown out of the CIO on that account.The meeting was thrown open to a discussion of grievances.Morrisonannouncedthat he had agreed to install group insurance for employees at the Respondent'sexpense, but was unable to grant vacations with pay in addition thereto. Someemployees complained that they were still receiving the minimum wage of 75cents per hour, after more than 6 months' service with the Company.Thereupon,Morrison agreed to a wage increase of 5 cents per hour for all employees withmore than 6 months' service. Other employees with service of more than 1year requested wage increases, but the matter was deferred.He agreed toinvestigate individual cases and determine which employees were entitled tofurther increases in pay.Morrison stated that he could do more for theemployeees as individuals than he could for the Union. The record showsthat wage increases of 5 cents per hour were granted to Anna Jean Baird,Geraldine Brooks, Minnie Francis Slusser, and Lillian Wolford on April 18,1951.At the same time an increase of 4 cents per hour was granted to PhydeliaPoole.Marion W. Bracken received an increase of 10 cents per hour on April25, 1951.Joe R. Sandy received an increase of 10 cents per hour on April 4, LOUISVILLECONTAINER CORPORATION891951, and a second increase for a like amount on July 11, 1951; Frances Newtonreceived a 5-cent increase on June 20, 1951; and Nora Shelton received anincreaseof 5 cents per hour on July 25, 1951. All of the aforesaidincreasesinwages were granted unilaterally without notice to the Union, althoughthe Respondent had received a demand from the Union for recognition asexclusive bargainingrepresentative of its employees and had beenrequestedto bargain collectively.On or about April 23, 1951, Vice-PresidentMorrisoncalled theRespondent'semployeesto his office, one by one, and conducted an interrogatory interviewwith each individual concerning her affiliation with the Unionand the natureof her grievances.All interviews followed the same pattern and is vividlyillustratedby the uncontradicted testimony of Lillian Wolfordas follows :He asked me-he said, "You don't have to answer any question if youdon't want to, but I want to get to the bottom of this affair," and asked meif I was for the Union and I said yes. And so he said, "Why do you, youhave some complaints," and Isaidyes.And I toldhim againabout the 80cents and my period of employment and the way the other girls were gettinga raise, the same thing I told him in the generalmeeting, andhe said, "Yes,I believe you should have a raise"; that I had been there over a year andhadn't got but five cents raise, so he marked my name down.He had a listof names on a sheet of paper and he put a check mark by my name. And thenhe said that some of the girls felt like that they had been high pressured insigning for the Union and I said nobody high pressuredme. I was givena card and I signed it, and that's all.And he said, well, some of them feltthat way about it and that he-since they did-that he was going to fix apaper for them tosign.If they didn't want to have a Union any longer,that they could sign that paper saying so and then he asked me "Do youstill feel like you need a Union" and I said yes.He said, "That's all right,that's all right," and told me to ask Elsie Young to come in the office.Under the direction of Vice-President Morrison a typewritten statement wasprepared, as follows :Ws THE UNDERSIGNED, DO NOT WISH To BE REPRESENTED BY ANY LABORUNION AT Tuts TIME.The date (3/17/51) appearing thereon is admittedly erroneous.Morrisonpresented the typewritten statement to the last employee interviewed (NormaDunn,) and instructed her to circulate it among the other employees.NormaDunn presented it to Margaret King, who in turn passed it to other employees.When the statement had been signed by 11 employees, it was returned to Vice-President Morrison, who has retained it in his possession since that time.Atthe time, the Respondent had only 12 employees. Some had been laid off.Thereafter, on or about April 24, 1951, Vice-President Morrison and his at-torney attended a conference with representatives of the Union and the Board,and readily agreed to hold a consent election among the Respondent's employeesto determine the question of representation.The conference adjourned to recon-vene on the following day for the purpose of signing a written agreement fixingthe date and terms for the consent election.Prior to the hour of reconvening onApril 25, 1951, the Union filed a charge of unfair labor practices against theRespondent, and no agreement for a consent election was signed.On May 24,1951, the Union-requested withdrawal of its representation petition, which wasapproved by the Regional Director of the Board.The instant complaint by theGeneral Counsel was filed on June 28, 1951, as aforesaid. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing findings of fact are based upon the uncontradicted compositetestimony of all witnesses in the case, including testimony introduced by theRespondent.There is no dispute as to the facts.Concluding FindingsThe Respondent vigorously contends that the Board should not assert jurisdic-tion in this case because of alleged communistic sympathies and activities bythe Union.When the Board has administratively determined that a labor organ-ization has complied with Section 9 (h) by filing the required non-Communistaffidavits, it is not a function of the Trial Examiner conducting a hearing on thecharge and complaint of unfair labor practices, to determine whether the chargingparty is dominated by Communists.The question of deciding the truth or falsityof the non-Communist affidavits was clearly intended by Congress to be theconcern of the Department of Justice.'When the Union submitted its demand for recognition and requested theRespondent to bargain collectively, it did not waive its right to file charges ofunfair labor practices by submitting to the Board a petition for certificationas exclusive representative of Respondent's employees.This is especially truein the absence of a bona fide doubt as to the majority status of the Union'The Respondent refused to bargain by ignoring the Union's request for bar-gaining without any bona fide doubt of its majority status, and engaged in avigorous antiunion campaign by calling a meeting of employees without noticeto the Union for the adjustment of grievances and granting unilateralwage in-creases and other benefits for the purpose of undercutting the Union and topersuade the employees to renounce their union affiliations ; stating that it coulddo more for the employees individually than for the Union.10Where an Employer ignores the Union's request for recognition and bargain-ing, and promptly embarks on a campaign of unfair labor practices, it cannotbe said that withholding of recognition and refusal to bargain is based upongood faith doubt of the union's majority status; and a desire to contest theBoard's jurisdiction is no defense"The Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act, by personal individualinterviews, in which each employee was interrogated concerning affiliation withand sympathies for the Union. The fact that employees were warned thatthey were not compelled to answer any question propounded by Vice=PresidentMorrison does not remove the evil that the Act was intended to prevent. Theexpress purpose of the Act is to protect the "exercise by workers of full free-dom of association, self-organization, and designation of representatives oftheir own choosing for the purpose of negotiating the termsand conditions oftheir employment or other mutual aid or protection." The Act is violated whenan Employer interrogates his employeesconcerningany aspect of union activity.inherent in the very nature of the rights protected by Section 7 is the concommi-tant right of privacy in their enjoyment-"full freedom" from employer inter-meddling,intrusion,or even knowledge."As a climax to its campaign to destroy the majoritystatusof the Unionprior to an election, the Respondent prepared and caused to be circulated aSunbeam Corp.,93 NLRB 1205. 1M. H. Davidson Co.,94 NLRB 142.10Dismuke Tire&Rubber Co.,Inc.,93 NLRB 479;Continental NutCo., 91 Nt,RB1058;Intertown Corporation(Michigan),90 NLRB 1145;Paterson Fire Brick Co.,'90 NLRB 660.u Howell ChevroletCo., 94 NLRB 1779;Everett Van Sleeck&Co., Inc.,88 NLRB 785.12 Standard-Coosa-Thatcher Co.,85 NLRB 1358. LOUISVILLE CONTAINER CORPORATION91typewritten statement among its employees for the purpose of renouncing anydesire for representation by a labor union for the present.Having been per-suaded by the Respondent that they had acted hastily in joining the Union,and should give their Employer more time to demonstrate what benefits it wouldvoluntarily grant them, 11 out of a total of 12 employees signed the typewrittenstatement presented by Vice-President MorrisonWithin 2 days thereafterthe Respondent readily agreed to hold a consent election. It is apparent thatan, election under such conditions would not provide a free alid untrammeledexpression of employees on ,the question of representation, and an election undersuch circumstances would be set aside.19 The Board has consistently held thatemployer participation in the preparation and circulation of antiunion peti-tions is unlawful, whether done at the request of employees themselves, orotherwise."It is the contention of the Respondent that the Union elected to rely upon itspetition for certification as bargaining representative of its employees withoutawaiting a reply to the bargaining demand of April 3, 1951; and that the Re-spondent expressed a willingness to settle the question by a consent election.Un-der the circumstances of this case, that contention cannot be sustained. In hisspeech to employees on or about April 13, 1951, Vice-President Morrison statedthat the Union had asked for recognition to bargain with the Respondent.Thesubsequent unfair labor practices of the Respondent made a free election im-possible, and the Respondent thereby refused to bargain with the Union.It is therefore concluded that on and after April 13, 1951, the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of this Act in violation of Section 8 (a) (1) of theAct; and at the same time refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit with respect torates of pay, wages, hours of employment, and other conditions of employmentin violation of Sections 8 (a) (1) and 8 (a) (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent, Louisville Container Corporation, has en-gaged in unfair labor practices violative of Section 8 (a) (1) and (5) of theAct, I shall recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Having found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in the appropriate unit,I shall recommend that the Respondent, upon request, bargain collectively withthe Union as the representative of such employees, and if an agreement is reachedto embody^such understanding in a signed agreement.It has also been found that the Respondent has engaged in certain acts ofinterference, restraint, and coercion by interrogating employees concerning their13JoySilkMills,Inc.,85 NLRB 1263.14Royal PalmIceCo., 92NLRB 1295. 92DECISIONS OF NATIONALLABOR RELATIONS BOARDunion sympathies and affiliations ; endeavoring to bypass and undermine theUnion by granting unilateral wage increases ; circulating for signatures of em-ployees a typewritten statement disclaiming a desire for representation by anylabor organization ; and promising benefits for refraining from self-organization.Itwill, therefore, be recommended that the Respondentcease and desisttherefrom.Because of the Respondent's past unlawful conduct and theunderlying pur-poses manifested thereby, additional unfair labor practices may beanticipated.It will therefore be recommended that the Respondent cease anddesist from inany manner interfering with, restraining,and coercing its employees in theexercise of their right to self-organization"Upon the basis of the foregoing findings of fact and upon the entirerecord inthe case, I make the following :CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America (UE) is a labororganization within the meaning of Section 2 (5) of the Act.2.All of Respondent's production and maintenance employeesat its plant inLouisville, Kentucky, excepting all office and clerical employeesand guards, pro-fessional employees, and supervisors as defined in the Act, constitutea unit ap-propriate for the purposes of collective bargaining within the meaningof Section9 (b) of the Act.3.At all times since April 3, 1951, United Electrical,Radio &Machine Work-ers of America (UE) has been and now is the representativeof a majority ofthe employees of the Respondent in the unit above described, for thepurposesof collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on or about April 13, 1951, and at all times thereafter to bar-gain collectively with United Electrical, Radio & Machine Workers of America(UE), as the exclusive representative of all its employees in the aforesaid appropriate unit, the Respondent has engaged in andis engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees in theexerciseof the rights guaranteed in Section 7 of the Act, the Respondenthas engaged inand is engaging in unfair labor practices within themeaning of Section 8 (a)(1) of the Act.6.The aforesaid unfair labor practicesare unfairlabor practicesaffectingcommerce within the meaning of Section 2 (6) and (7) of said Act.[Recommendations omitted from publicationin thisvolume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the LaborManage-ment Relations Act of 1947, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with UNITED ELECTRICAL, RADIO& MACHINE WORKERS OF AMERICA (UE), as exclusive representative of allemployees in the appropriate unit described below.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED ELECTRICAL, RADIO & MACHINE WORK-15 SeeMay Department Stores v. N. L. R. B.,326 U. S. 376. PACIFIC MOULDED PRODUCTS COMPANY93ERS OFAMERICA (UE), or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the National Labor Relations Act, as amended.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of employment,and other conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement. The bargaining unit is :All our production and maintenance employees at our plant in Louis-ville,Kentucky, excluding clerical and office employees and guards, pro-fessional employees, and supervisors as defined in the Act.All our employees are free to become or remain members of this union, orany other labor organization.LOUISVILLECONTAINER CORPORATION,Employer.Dated--------------------By ------------------------------------------(Representative)(Title)Thisnotice mustremain postedfor 60 days from the date hereof,and must notbe altered,defaced, or covered by any other material.V. S. ANDERSONAND M.C.ANDERSON,COPARTNERSD/B/A PACIFICMOULDED PRODUCTSCOMPANYandUNITED RUBBER,CORK, LINO-LEUMAND PLASTICWORKERS OFAMERICA, CIO.Case No. 9d1-CA-1042.May 14,1952Decision and OrderOn September 14, 1951, Trial Examiner Martin S. Bennett issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondents filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendationsof the Trial Examiner with the following modificationsand exception.99 NLRB No. 8.